Citation Nr: 0831797	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for lupus 
erythematosus (lupus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1963 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from August and November 2005 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which confirmed and 
continued the prior denial of the veteran's service 
connection claim for lupus.  

In April 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.   
 
The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  A January 2005 Board decision denied service connection 
for lupus; that decision is final.

2.  Evidence added to the record since the January 2005 Board 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for lupus.






CONCLUSIONS OF LAW

1.  The January 2005 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been received since the 
January 2005 Board decision sufficient to reopen the 
veteran's claim for service connection for lupus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in August 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.

VA has a duty to assist the veteran in the development of the 
claim.  In the case of a veteran attempting to reopen a 
finally decided claim, VA has a duty to assist the veteran in 
the procurement of service treatment records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The duty to provide a medical examination or 
obtain a medical opinion applies only when a decision has 
been made to reopen a finally decided case.  In the present 
case, the January 2005 Board decision will not be reopened, 
and, therefore, the duty to provide a medical examination 
does not apply.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, non-VA 
medical records and lay statements have been associated with 
the record, and the veteran was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for lupus.  
As noted above, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

In a January 2005 Board decision, the veteran's claim for 
service connection for lupus was denied.  It was determined 
that competent medical evidence failed to show that the 
veteran's lupus was incurred during active duty training or 
was related to service.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  The veteran filed to reopen the 
claim in August 2005 and has perfected an appeal to the 
Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in January 2005.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence received by VA since the January 2005 decision 
is a June 2005 handwritten letter from Dr. R.L.S., which 
asserted that he treated the veteran from 1978 to 1982 for 
multiple joint problems, that he had been diagnosed with 
collagen disease, was suspected to have had systemic lupus, 
and that his active duty had aggravated his joint problems; 
medical records from Dr. T.K. showing treatment for lupus 
from August 2004 through June 2005; medical records from 
Arkansas Specialty Care Center showing treatment from January 
2002 through June 2005 for hip replacement surgery; records 
showing billing for medications the veteran was taking in 
December 2001, and lay statements from the veteran and his 
wife.
 
Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the January 2005 decision, they are 
considered new evidence.  However, none of the records in the 
claims file provide the needed evidence that the veteran's 
lupus was caused by or related to active duty.  The medical 
records show ongoing treatment for the veteran's lupus and 
hip problems, but they do not provide a link between the 
veteran's time in service and his lupus.  The June 2005 
letter from Dr. R.L.S., reflects his opinion that service 
aggravated the veteran's joint problems and that the veteran 
has "artificial hip joint" and was waiting to have both 
knee joints replaced.  However, this medical evidence does 
not provide the nexus regarding the veteran's lupus necessary 
to reopen the previously denied claim.  At his hearing, the 
veteran testified that he was sick as a child, was diagnosed 
with idiopathic thrombocytopenia purpura (ITP), and that this 
was exacerbated by service and eventually led to his lupus.  
The veteran's wife submitted a lay statement asserting these 
same facts.  However, these arguments were presented and 
considered in the previous denial of the veteran's service 
connection claim for lupus.  Therefore, these records and 
statements are not material since they do not provide an 
unestablished fact necessary to substantiate the appellant's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

As to the lay statements by the veteran and his wife, they 
cannot be accepted as competent evidence to the extent that 
they purport to establish a medical nexus or the presence of 
a disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since January 2005 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for lupus and the January 2005 decision 
remains final.  Accordingly, the benefit sought on appeal 
must be denied.  


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection lupus is not reopened 
and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


